Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been saing1.114.  Applicant's submission filed on 12/07/21 has been hereby entered.


Claims  1-6,14-19,  25-30, 32 and 35 are pending. 



2. Claims  25-30, 32 and 35  stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-6, 14-19 read on a method for expanding B cell in vitro  are under consideration in the instant application.




3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-6 and 14-19 stand rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 8,815,543 or US Patent Application 20060246477 or US Patent Application 20190241870 in view of newly cited Lanzavecchia et al ( Eur. J. of Immunol, 1983, v.13, pages 733- 738) and 

Applicants arguments filed on 12/07/21 have been fully considered but have not been found convincing.

Applicant asserts that: (i) the amended claims now recited  expanding naïve or antigen-experience B cell. None of the prior art references teaches expanding naïve or antigen-experience B cell;  and thus one skill in the art would not have reasonable expectation of success  combining all prior art references to arrive at the instantly claimed method. (ii) the ability for one skill in the art to expand both naïve or antigen experienced B cell using the instantly claimed method represent a significant breakthrough in the field.

As initial matter it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01©	Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.

Moreover, it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Furthermore, it should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007),  "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and "[a] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id.  Also, obviousness is viewed through the lens of a person of ordinary skill in the art with consideration of common knowledge and common sense. Dystar Textilfarben GMBH & Co. Deutschland KG v. C.H.Patrick Co., 464 F.3d 1356, 1367, 80 USPQ2d 1641, 1650 (Fed. Cir. 2006).

In addition, it is noted that the instant Specification clearly stated that  “The term "B cell" is used herein to mean a mammalian B lymphocyte including, but not limited to, human B cell, and murine B cell. Any B cell may be expanded in a method of the present invention, and for methods of the invention involving antibody production, such as (a) naive B cells, which comprise a diverse antibody repertoire generated by DNA rearrangements during B cell development, and (b) B cells that have been exposed to, or have memory of the exposure to, a specific antigen. B cells include B cell populations, subpopulations, or subsets thereof, including but not limited to, naive B” cells, memory B cells, activated B cells, B1 cells, germinal center B cells, marginal zone B cells, regulatory B cells, and follicular B cells”.  



As has been stated previously, Lanzavecchia et al.,and  Roberts et al each  tech a method of culturing and expanding B cells in the culture medium without exogenously added antigen. ( see entide document, Material and Methods in particular). It is the Examiner’s position that it would be immediately obvious to one skill in the art  before the effective filing date of the claimed invention to expand B cell in vitro in the culture medium without the use of exogenous added antigen with a reasonable expectation of success because the prior art suggests successful culturing of B cells in the culture medium without addition of antigen.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


US Patent ‘ 543 teaches a method for culturing and expanding B cells in vitro comprising isolating B cell and culturing said cell with feeder cell line genetically modified to express a CD40 agonist and BAFF (or BlyS).   US Patent ‘ 543 teaches  that  the type of  feeder cells is not particular limited and  can include fibroblast, epithelial cells or dendritic cells. US Patent ‘543 teaches the presence of IL-21 in the culture media ( see entire document, paragraphs 10,11,25,35,36, 48, and 76 in particular).


US Patent  Application ‘ 477 teaches a method for culturing and expanding B cells in vitro comprising isolating B cell and culturing said cell with feeder cell line genetically modified to express a CD40 agonist.  US Patent Application  ‘ 0589  teaches  that  the type of  feeder cells is not particular limited . ( see entire document, paragraphs 0162, 0164 and  0491 in particular).



US Patent  Application ‘ 870  teaches a method for culturing and expanding B cells in vitro comprising isolatig B cell and culturing said cell with feeder cell line genetically modified to express a BLyS and/or CD 40 agonist . US Patent Application  ‘ 0589  teaches  that  the type of  feeder cells is not particular limited .  US Patent ‘870 teaches that B cells are contacted with various cytokines well known for activating and stimulating B cell growth including  IL-21.  US Patent  Application ‘ 870  teaches that B cell activating factors  as well as cytokines may be 


It  is noted that US Patent 8,881,543 or US Patent Application 2019 or US Patent Application 20190241870 does not explicitly teaches the use of thymic epithelial cell line as a feeder cells. It is clear that both the prior art and claimed method  used feeder cells  to achieve the same results, i.e. expanding B cells in vitro. It would be conventional and within the skill of the art to determine an optimal  type of feeder cell to be used. Further, it has been held that where the general conditions of a claim are disclosed in the prior art , discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 
Claims  15-19 are  included because it would be conventional and within the skill of the art to separate the B cells into a single B cell to generate B cell clone to produce monoclonal antibody. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.


6. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644